

	

		II

		109th CONGRESS

		2d Session

		S. 2247

		IN THE SENATE OF THE UNITED STATES

		

			February 6, 2006

			Mr. Reid (for

			 Mr. Obama) introduced the following bill;

			 which was read twice and referred to the Committee on Homeland Security and Governmental

			 Affairs

		

		A BILL

		To promote greater use of information technology in the

		  Federal Employees Health Benefits Program under chapter 89 of title 5, United

		  States Code, to increase efficiency and reduce costs.

	

	

		1.Short titleThis Act may be cited as the

			 Federal Employees Health Benefits

			 Program Efficiency Act of 2006.

		2.Federal Employees

			 Health Benefits Program information technology efficiency

			(a)In

			 generalNot later than 4

			 years after the date of enactment of this Act, each carrier entering into a

			 contract under section 8902 of title 5, United States Code, to offer a health

			 benefits plan shall implement an electronic system for efficient and effective

			 adjudication of all medical claims.

			(b)AdjudicationIn

			 adjudicating claims under chapter 89 of title 5, United States Code, using the

			 system described under subsection (a), each carrier shall ensure that such

			 claims—

				(1)may be submitted

			 through the Internet;

				(2)are adjudicated

			 with an accuracy of at least 99 percent;

				(3)may be denied

			 instantaneously if the information provided is incorrect or incomplete or for

			 other nonmedical reasons, with opportunity for resolution of such denials,

			 through the Internet; and

				(4)shall be

			 submitted using the privacy safeguards necessary to protect the personal and

			 medical information of patients from inappropriate use.

				(c)FraudEach

			 carrier entering into a contract under section 8902 of title 5, United States

			 Code, shall use the system described under subsection (a) to monitor for fraud

			 and abuse as part of the adjudication of claims described under this

			 section.

			(d)Waivers

				(1)In

			 generalThe Office of Personnel Management may provide 1 or more

			 waivers to the requirement of subsection (a), if the carrier—

					(A)is unable to meet

			 the requirement despite good faith effort; or

					(B)the lack of

			 participation by the carrier in the Federal Employees Health Benefits Program

			 would significantly compromise access to health care.

					(2)Limitation on

			 waiversNo waiver under paragraph (1) may be in effect after 6

			 years after the date of enactment of this Act.

				(e)Technical

			 assistanceThe Office of Personnel Management may provide

			 technical assistance, including equipment, computer software, and guidance to

			 carry out this Act.

			(f)Report

				(1)NoticeThe

			 Office of Personnel Management shall provide notice to the Government

			 Accountability Office of the implementation of this Act.

				(2)ReportNot

			 later than 5 years after receipt of notice under paragraph (1), the Government

			 Accountability Office shall submit a report to Congress on—

					(A)compliance with

			 this Act;

					(B)obstacles to

			 compliance with this Act; and

					(C)cost savings

			 resulting from this Act.

					

